Exhibit 10.6










POST CLOSING AND INDEMNITY AGREEMENT




This Post Closing and Indemnity Agreement (“Agreement”) is dated as of this 18th
day of August, 2011 by and among INLAND DIVERSIFIED EVANS MULLINS, L.L.C., a
Delaware limited liability company and INLAND DIVERSIFIED EVANS MULLINS OUTLOTS,
L.L.C., a Delaware limited liability company (collectively, “Purchaser”) and
MULLINS CROSSING, LLC, a Georgia limited liability company and MULLINS CROSSING
OUT PARCELS, LLC, a Georgia limited liability company (collectively, “Seller”)
in connection with the acquisition of Mullins Crossing shopping center, located
in Evans, Georgia (the “Property”) as legally described in that certain Purchase
and Sale Agreement dated December 23, 2010, as amended (the “Contract”) by and
between Seller and Inland Real Estate Acquisitions, Inc. (“IREA”).

 

WHEREAS, IREA assigned its interest in the Contract to Purchaser by assignment
dated as  of the date of this Agreement.




WHEREAS, Purchaser and/or IREA has made various inquiries regarding the Property
during its due diligence in connection with its acquisition of the Property;




WHEREAS, in connection with such inquiries, in order to confirm the status of
various issues that Purchaser deems relevant to its acquisition, Purchaser has
requested certain documents and confirmations from Seller and/or third parties,
but Seller has been unable to either supply a document confirming such matters,
or has asserted that a certain state of facts exist which may be inconsistent
with what is stated in the documents reviewed by Purchaser, or has been unable
to complete a matter due to time constraints;   




WHEREAS, as a condition precedent to Purchaser proceeding to the Closing (as
defined in the Contract), Purchaser has required and Seller has agreed to
certain undertakings and to obtain documents regarding or confirming certain
issues, and/or certifications as to the state of facts regarding such issues,
and further, Purchaser has required and Seller has agreed that Seller shall
indemnify, defend and hold harmless Purchaser from and against any loss, cost or
expense incurred by Purchaser, including costs and reasonable attorneys fees
incurred as a result of the Indemnified Matters (as hereinafter defined).




NOW, THEREFORE, for good and valuable consideration including the mutual
promises contained herein, the parties hereto agree as follows:

















The matters hereinafter described in Paragraphs 1 through 8 are collectively
defined as the “Indemnified Matters.”




1.

ROOF WARRANTY TRANSFER




1.1

Seller, at Seller’s sole cost and expense, agrees to (i) execute all documents
and pay all transfer fees and perform all work, if any, necessary to transfer
all roof warranties for the Property in the name of “Inland Diversified Evans
Mullins, L.L.C.,” and “Inland Diversified Evans Mullins Outlots, L.L.C.,” (as
applicable) and (ii) cause the roof warranties to be delivered to 2901
Butterfield Road, Oak Brook, Illinois 60523, Attention: Sharon Anderson-Cox. All
work, if any, shall be completed and sums paid and assignment of the roof
warranty to Inland Diversified Evans Mullins, L.L.C. and Inland Diversified
Evans Mullins Outlots, L.L.C., (as applicable)  shall be completed not later
than seventy-five (75) days from the date of this Agreement.

 

2.

EARNOUT PERIOD  




2.1

Pursuant to the terms of the Contract, Seller shall have thirty-six (36) months
following the Closing (the “Earnout Period”) to earn the Unfunded Purchase Price
(as defined by the Contract) following the Closing. During the Earnout Period,
Seller and its authorized agents will be given access to the Property in order
to complete all construction, leasing, maintenance, alterations, and
installations related to any earnouts (the “Earnout Activities”).




2.2

Indemnification.  Seller covenants and agrees to indemnify and hold Purchaser
harmless from any and all losses, costs and damages to persons or property,
including actual and reasonable attorneys’ fees and court costs, incurred as a
result of Seller’s Earnout Activities. Seller’s  indemnification obligations
under this section shall expressly include, but not be limited to, its
obligation to indemnify Purchaser for any damages to the Property, any
improvements located thereon, or any other damage that may be caused to persons
or property as a result of Seller’s (or Seller’s contractors, agents, or
employees) Earnout Activities.




2.3

Repair and Restoration.  Seller shall, at its sole cost and expense, promptly
repair and restore any portion of the Property that shall be disturbed, damaged,
or destroyed due to or on account of Seller’s Earnout Activities, to
substantially the same condition as existed immediately prior to the
commencement of Seller’s Earnout Activities.




2.4

Insurance.  In connection with Seller’s Earnout Activities, Seller shall, at its
sole cost and expense, provide to Purchaser at 2901 Butterfield Road, Oak Brook,
Illinois 60523, Attention: Sharon Anderson-Cox within ten (10) days from the
date of this Agreement, an insurance certificate from Seller’s insurance
provider naming “Inland Diversified Evans Mullins, L.L.C. and Inland Diversified
Evans Mullins Outlots, L.L.C.,” and “Inland Diversified Real Estate Services,
L.L.C.” as additional insureds.
































3.

CLOSE-OUT/OPERATING MANUALS  




3.1      Within thirty (30) days from the date of this Agreement, Seller, at its
sole cost and expense, shall have the close-out/operating manual(s) for the
Property forwarded to Purchaser at 2901 Butterfield Road, Oak Brook, Illinois
60523, Attention: Sharon Anderson-Cox.

3.2

Within thirty (30) days from the date of completion of any Earnout closing,
Seller, at its sole cost and expense, shall have the close-out/operating
manual(s) for any earnout space(s) forwarded to Purchaser at 2901 Butterfield
Road, Oak Brook, Illinois 60523, Attention: Sharon Anderson-Cox.




4.

LEASES AND COMMON AREA MAINTENANCE, REAL ESTATE TAX AND INSURANCE
RECONCILIATIONS (“CAM RECS”)   




4.1      Within sixty (60) days from the date of this Agreement, Seller, at its
sole cost and expense, shall have all original leases (including lease
amendments) along with originals of all invoices, contracts and bills relating
to CAM RECS for the prior three (3) years from the date of this Agreement for
all completed buildings and all tenancies forwarded to Purchaser at 2901
Butterfield Road, Oak Brook, Illinois 60523, Attention: Sharon Anderson-Cox.

 

5.

INTENTIONALLY DELETED




6.

IMMEDIATE REPAIRS




6.1

At Closing, Seller deposited the sum of Seventy-Eight Five Hundred and No/100
Dollars ($78,500.00) into an escrow with Escrow Agent (as defined in the
Contract) (the “Immediate Needs Repair Escrow”) as security for any immediate
needs repairs that are required at the Property.  Within sixty (60) days from
the date of this Agreement, Seller, at Seller’s sole cost and expense, shall
repair the immediate repair issues identified on Exhibit “A” attached hereto and
incorporated herein (the “Immediate Repairs”).  Upon completion of any Immediate
Repairs by Seller to Purchaser’s commercially reasonable satisfaction, the funds
deposited in the Immediate Needs Repair Escrow relating to the completed repair
shall be immediately released by Escrow Agent to Seller.   




7.

GREAT CLIPS/RUE 21 RELOCATION




7.1.

Rue 21 has advised Seller that it wishes to expand its premises.  As a result of
the Rue 21 proposed expansion, the existing Great Clips tenant will need to be
relocated to a different location (i.e., a portion of the earnout space) at the
Property.  Purchaser hereby approves the proposed Rue 21 expansion and
relocation of the Great Clips and agrees that Great Clips (subject to Seller’s
satisfaction of the customary earnout requirements) will qualify as an earnout
tenant post-Closing. However, Seller shall, at Seller’s sole cost and




















expense, pay for all tenant improvements for the Rue 21 expansion along with all
relocation costs of the Great Clips tenancy.  If the Rue 21 expansion is
completed and the Seller earns that portion of the Purchase Price attributable
to the relocated Great Clips tenancy, Seller shall be paid a portion of the
earnout Purchase Price which reflects the rent paid by Rue 21 for the expansion
space.  If for whatever reason Rue 21 does not expand, the terms of this Section
7 shall be null and void.  




8.

3.14 AUDITS




8.1

Seller agrees to cooperate, at Seller’s sole cost and expense, with Purchaser’s
auditor,

KPMG, after Closing to complete the 3.14 audit.




9.

SURVIVAL




9.1

The terms and provisions of this Agreement shall expressly survive the Closing.

10.

REMEDIES.

10.1.

The remedies and indemnities set forth herein are in addition to all rights of
Purchaser as set forth in the Contract.  




11.

FURTHER ASSURANCES.




11.1.

Seller and Purchaser agree to cooperate with each other following the Closing to
confirm any matter and execute any document reasonably required by the other
party in furthering of the Closing and consistent with the requirements of this
Agreement.




12.

DEFINED TERMS.




12.1.

All capitalized terms which are not expressly defined herein shall have the
meanings set forth in the Contract.




13.

INDEMNIFICATION.




13.1.

 In order to induce Purchaser to close upon the acquisition of the Property,
notwithstanding the matters described by this Agreement, Seller has agreed to
indemnify, defend and hold the Indemnified Parties harmless from any Loss
incurred as a result of the Indemnified Matters.  Seller hereby agrees to
indemnify, defend and hold harmless the Indemnified Parties from and against any
Loss as a result of Seller’s failure to obtain the required documents or
complete its obligations under this Agreement or any Loss that results from an
act or acts undertaken to cause the issues described herein to be corrected,
except in each case to the extent such Loss arises from the negligence or
willful misconduct of Purchaser.  Seller shall further indemnify and hold
Purchaser harmless from and against any and all cost, expense, liability or
damage arising out of: (i) any injury




















to any person or the Property attributable to Seller's exercise of any of its
rights hereunder; and (ii) any liens filed against the Property or claims or
demands made against Purchaser or the Property for work performed by or on the
behalf of Seller pursuant to this Agreement, except in each case to the extent
such Loss arises from the negligence or willful misconduct of Purchaser.




14.

MISCELLANEOUS.




14.1.

This Agreement shall be binding upon and inure to the benefit of the parties to
this Agreement and their respective successors and permitted assigns.


























IN WITNESS WHEREOF, the parties have executed this Post Closing and Indemnity
Agreement effective the first date written above.




SELLER:




MULLINS CROSSING, LLC,

a Georgia limited liability company




By: MULLINS GP, LLC, its Manager




By: /s/ John Collett

Title: Manager

 Name: John Collett




MULLINS CROSSING OUT PARCELS, LLC, a Georgia

 limited liability company




By:  Mullins GP Out Parcels, LLC, its Manager




By: /s/ John Collett

Title: Manager

Name: John Collett




PURCHASER:




INLAND DIVERSIFIED EVANS MULLINS, L.L.C., a Delaware limited liability company




 By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation,   

 its sole member




 By:

/s/ Sharon Anderson-Cox

 Name:

Sharon Anderson-Cox

 Its:

Authorized Representative




INLAND DIVERSIFIED EVANS MULLINS OUTLOTS, L.L.C., a Delaware limited liability
company




 By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation,   

 its sole member




By:

/s/ Sharon Anderson-Cox

Name:

Sharon Anderson-Cox

Its:

Authorized Representative


























EXHIBIT “A”




IMMEDIATE REPAIR NEEDS




[See attached]















